Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00113-CV

             RICHARD A. MYERS AND THOMAS J. WOUTERS, Appellants

                                               V.

                              BANK MIDWEST, N.A., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-02904

                                           ORDER
       We GRANT appellants’ December 2, 2013 second motion for extension of time to file

appellants’ brief and ORDER appellants to file their brief no later than January 10, 2014.

Appellants are cautioned that no further extensions will be granted absent exigent circumstances.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE